UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09821 Allied Asset Advisors Funds (Exact name of registrant as specified in charter) 745 McClintock Drive, Suite 314 Burr Ridge, IL60527 (Address of principal executive offices) (Zip code) Bassam Osman Allied Asset Advisors Funds 745 McClintock Drive, Suite 314 Burr Ridge, IL60527 (Name and address of agent for service) (877) 417-6161 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2011 Date of reporting period:February 28, 2011 Item 1. Schedule of Investments. Iman Fund Schedule of Investments February 28, 2011 (Unaudited) (Classifications are based on the North American Industry Classification System) Shares Value COMMON STOCKS - 98.5% Aerospace Product & Parts Manufacturing - 0.9% Honeywell International, Inc. $ Agriculture, Construction & Mining Machinery Manufacturing - 1.9% FMC Technologies, Inc. (a) National Oilwell Varco Inc. Air Freight & Logistics - 1.0% United Parcel Service, Inc. - Class B Architectural, Engineering & Related Services - 1.2% McDermott International, Inc. (a)(b) Audio & Video Equipment Manufacturing - 0.3% Harman International Industries, Inc. Basic Chemical Manufacturing - 0.3% Cameco Corp. (b) Beverage Manufacturing - 0.6% The Coca Cola Co. Biotechnology - 0.9% Waters Corp. (a) Building Equipment Contractors - 0.3% Quanta Services, Inc. (a) Building Material & Supplies Dealers - 0.8% Fastenal Co. Chemical Product & Preparation Manufacturing - 0.3% CARBO Ceramics Inc. Chemicals - 0.4% The Mosaic Co. Commercial Services - 0.7% Robert Half International, Inc. Communications Equipment Manufacturing - 3.6% Cisco Systems, Inc. (a) Plantronics, Inc. Polycom, Inc. (a) QUALCOMM, Inc. Research In Motion Ltd. (a)(b) Trimble Navigation Ltd. (a) Computer & Peripheral Equipment Manufacturing - 1.3% Apple Inc. (a) Computer Systems Design & Related Services - 1.6% Accenture PLC - Class A (b) Amdocs Ltd. (a)(b) Internet Capital Group, Inc. (a) Data Processing, Hosting & Related Services - 1.3% Automatic Data Processing, Inc. Juniper Networks, Inc. (a) Total System Services, Inc. Electrical Equipment & Component Manufacturing - 1.7% ABB Ltd. - ADR (b) A.O. Smith Corp. Corning Inc. Electronic Shopping & Mail-Order Houses - 0.4% Amazon.com, Inc. (a) Elementary & Secondary Schools - 0.7% Strayer Education, Inc. Employment Services - 0.6% Manpower, Inc. Engine, Turbine & Power Transmission Equipment Manufacturing - 0.5% Cummins, Inc. Footwear Manufacturing - 0.5% Wolverine World Wide, Inc. Freight Transportation Arrangement - 1.2% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. FedEx Corp. General Purpose Machinery Manufacturing - 0.8% Illinois Tool Works Inc. Health & Personal Care Stores - 0.6% Express Scripts, Inc. (a) Home Furnishings Stores - 0.7% Bed Bath & Beyond, Inc. (a) Williams-Sonoma, Inc. Industrial Machinery Manufacturing - 3.9% ASML Holding N.V. - NY Reg. Shares - ADR (b) Lam Research Corp. (a) Information Services - 1.3% Google Inc. (a) Insurance & Employee Benefit Funds - 0.4% AMERIGROUP Corp. (a) Internet & Catalog Retail - 1.1% eBay Inc. (a) Land Subdivision - 0.4% The St. Joe Co. (a) Lawn & Garden Equipment & Supplies Stores - 0.3% MSC Industrial Direct Co., Inc. Management of Companies & Enterprises - 0.3% Foster Wheeler AG (a)(b) Manufacturing & Reproducing Magnetic & Optical Media - 0.3% Activision Blizzard, Inc. (a) Medical & Diagnostic Laboratories - 0.3% Laboratory Corp. of America Holdings (a) Medical Equipment & Supplies Manufacturing - 4.2% Alcon, Inc. (b) Baxter International Inc. Becton, Dickinson & Co. C.R. Bard, Inc. DENTSPLY International, Inc. STERIS Corp. The Estee Lauder Co. Inc. Thermo Fisher Scientific, Inc. (a) Metal Ore Mining - 13.2% Agnico-Eagle Mines Ltd. (b) AngloGold Ashanti Ltd. - ADR (b) Barrick Gold Corp. (b) BHP Billiton Ltd. - ADR (b) Compania de Minas Buenaventura S.A. - ADR (b) Eldorado Gold Corp. (b) Freeport-McMoRan Copper & Gold, Inc. Gold Fields Ltd. - ADR (b) Gold Resource Corp. Goldcorp, Inc. (b) Golden Star Resources Ltd. (a)(b) IAMGOLD Corp. (b) International Tower Hill Mines Ltd. (a) Ivanhoe Mines Ltd. (a) Kinross Gold Corp. (b) Pan American Silver Corp. (b) Randgold Resources Ltd. - ADR (b) Silver Wheaton Corp. (b) Southern Copper Corp. Vale SA - ADR (b) Yamana Gold Inc. (b) Motor Vehicle Parts Manufacturing - 1.8% Johnson Controls, Inc. Lennox International Inc. WABCO Holdings, Inc. (a) Navigational, Measuring, Electromedical & Control Instruments Manufacturing - 2.2% Badger Meter, Inc. Danaher Corp. FLIR Systems, Inc. (a) Illumina, Inc. (a) St. Jude Medical, Inc. Nonmetallic Mineral Mining & Quarrying - 0.9% Potash Corp. of Saskatchewan Inc. (b) Office Administrative Services - 1.0% Gartner, Inc. (a) Paychex, Inc. Oil & Gas Extraction - 2.4% Apache Corp. Continental Resources, Inc. (a) Devon Energy Corp. EOG Resources, Inc. Southwestern Energy Co. (a) Other Chemical Product & Preparation Manufacturing - 1.6% Emerson Electric Co. WD-40 Co. Other Fabricated Metal Product Manufacturing - 0.2% Parker Hannifin Corp. Other General Merchandise Stores - 1.0% O'Reilly Automotive, Inc. (a) Other General Purpose Machinery Manufacturing - 1.9% Aixtron AG - ADR (b) Gardner Denver Inc. Other Information Services - 1.0% Yahoo! Inc. (a) Other Professional, Scientific &Technical Services - 1.2% IHS, Inc. - Class A (a) Outpatient Care Centers - 0.6% America Service Group, Inc. Pesticide, Fertilizer & Other Agricultural Chemical Manufacturing - 1.0% Monsanto Co. Petroleum & Coal Products Manufacturing - 1.7% Chevron Corp. Exxon Mobil Corp. Pharmaceutical & Medicine Manufacturing - 7.9% Allergan, Inc. Ardea Biosciences, Inc. (a) Durect Corp. (a) Gilead Sciences, Inc. (a) IDEXX Laboratories, Inc. (a) Impax Laboratories, Inc. (a) MAP Pharmaceuticals, Inc. (a) Mead Johnson Nutrition Co. Merck & Co., Inc. Novo Nordisk A/S - ADR (b) Salix Pharmaceuticals, Ltd. (a) Shire PLC - ADR (b) United Therapeutics Corp. (a) Vertex Pharmaceuticals Inc. (a) Plastics Product Manufacturing - 0.8% Raven Industries, Inc. Professional & Commercial Equipment & Supplies Merchant Wholesalers - 1.1% Henry Schein, Inc. (a) Scientific Research & Development Services - 5.0% Alexion Pharmaceuticals, Inc. (a) Celgene Corp. (a) Covance, Inc. (a) Incyte Corp. (a) Ironwood Pharmaceuticals, Inc. (a) The Babcock & Wilcox Co. (a) Semiconductor & Other Electronic Component Manufacturing - 5.4% Cree, Inc. (a) Intersil Corp. - Class A JDS Uniphase Corp. (a) Microchip Technology Inc. Texas Instruments Inc. Xilinx, Inc. Soap, Cleaning Compound & Toilet Preparation Manufacturing - 0.5% Colgate-Palmolive Co. Ecolab, Inc. Software Publishers - 3.9% Adobe Systems, Inc. (a) Informatica Corp. (a) McAfee, Inc. (a) Microsoft Corp. Nuance Communications, Inc. (a) Oracle Corp. Support Activities for Air Transportation - 0.4% Grupo Aeroportuario del Pacifico SAB de CV - ADR (b) Support Activities for Mining - 1.2% Halliburton Co. Schlumberger Ltd. (b) Support Activities for Water Transportation - 0.2% Tidewater Inc. Textiles, Apparel & Luxury Goods - 0.7% Nike, Inc. - Class B Utility System Construction - 0.3% Fluor Corp. Waste Treatment & Disposal - 0.3% US Ecology, Inc. Wired Telecommunications Carriers - 1.5% America Movil SAB de C.V. - Series L - ADR (b) TOTAL COMMON STOCKS (Cost $32,063,802) PREFERRED STOCKS - 1.1% Metal Ore Mining - 1.1% Vale SA - ADR (b) TOTAL PREFERRED STOCKS (Cost $375,296) Total Investments(Cost $32,439,098) - 99.6% Other Assets in Excess of Liabilities - 0.4% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR - American Depositary Receipt PLC - Public Limited Company (a) - Non Income Producing (b) - Foreign Issued Securities The cost basis of investments for federal income tax purposes at February 28, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation on investments Gross unrealized depreciation on investments ) Net unrealized appreciation on investments $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at February 28, 2011 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of February 28, 2011: Level 1 Level 2 Level 3 Total Common Stocks — — Preferred Stocks — — Total* — — *Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06).ASU 2010-06 requires new disclosures regarding transfers in and out of Levels 1 and 2 (effective for interim and annual periods beginning after December 15, 2009), as well as additional details regarding Level 3 transaction activity (effective for interim and annual periods beginning after December 15, 2010).There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. Derivatives and Hedging Activities at February 28, 2011 The Trust has adopted an accounting standard involving disclosures of derivatives and hedging activities.The standard is intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for and how derivative instruments affect an entity's results of operations and financial position.The standard does not have any impact on the Fund's financial disclosures because the Fund has not maintained any positions in derivative instruments or engaged in hedging activities. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act.Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allied Asset Advisors Funds By /s/Bassam Osman Bassam Osman, President DateApril 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/Bassam Osman Bassam Osman, President DateApril 26, 2011 By /s/Mohammad Basheeruddin Mohammad Basheeruddin, Treasurer DateApril 26, 2011
